— Judgment unanimously affirmed. Memorandum: Defendant contends that the *996suppression court erred in denying his motion to exclude evidence of observations made by the police during a search of his business. There is no merit to defendant’s claim that his father did not have the authority to consent to the search. In our view, the circumstances at the time of the search reasonably indicated that defendant’s father had apparent authority to consent to the search and voluntarily did so (see, People v Adams, 53 NY2d 1, cert denied 454 US 854).
We have examined defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Dadd, J.—aggravated harassment.) Present—Denman, ? J. P., Boomer, Pine, Davis and Lowery, JJ.